—In an action, inter alia, to recover damages for assault and battery, the plaintiff appeals from an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated April 2, 1998, which denied her motion for leave to amend her complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs motion for leave to amend her complaint to assert a cause of action alleging a violation of Executive Law § 296 (2) (a) was properly denied as it was made after the expiration of the three-year Statute of Limitations under CPLR 214 (2). Furthermore, the cause of action alleging a violation of Executive Law § 296 (2) (a) cannot relate back to the filing of the original complaint as that action was not timely commenced (see, Maldonado v Maryland Rail Commuter Serv. Admin., 239 AD2d 740, affd 91 NY2d 467; Owens v Palm Tree Nursing Home, 50 AD2d 865). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.